DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 06/15/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 11/25/2021, 11/29/2021, and 01/25/2022.  The information disclosed therein was considered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nathan Gundlach on 02/08/2022. 
The application has been amended as follows:  
Regarding claim 22, the limitations in line 10 “a first component”, has been amended to “the first component”. 
Allowable Subject Matter   
Claims 1-24 & 26-28 are allowable. 

Regarding claim 1: Funkushima(US20060214086) discloses a method, comprising: identifying a pattern of logic states stored in a second component of a memory device(FIG 1A & 5;[ 201-0202]) discloses unit 27 comprising   130 holding the count value captured from 121); coupling a plurality of access lines with a selection component(FIG 1A; 60 coupled to access lines s21-s2h), wherein the plurality of access lines are coupled with the second component(S21-s2h are connected to 27); capturing the pattern of logic states at the selection component based at least in part on coupling the plurality of access lines with the selection component([0202] unit 130 hold the count value captured from 121). 
Loh et al (US7216272 FIG 5; discloses capturing and store the data state of each cell). 

Oike et al (US20150130971 FIG 5 discloses selection units 163, capturing unit (scanning unit) & memory array 111). 
Nitta et al (US91313435 FIG 1 discloses column scanning circuit 16).
Roohparvar et al (US8090999 FIG 6), Kim et al (US20060087894 FIG 3), Sakaue et al (US9443602 FIG 4). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination coupling the selection component with a plurality of locations of a first component of the memory device based at least in part on capturing the pattern of logic states; and storing, at the plurality of locations of the first component and based at least in part on coupling the selection component with the plurality of locations of the first component, a pattern of signal states 
However, with respect to claim 14, none of the prior art teaches, suggests or renders obvious, either alone in combination coupling the plurality of access lines with the selection component; and a first component comprising a plurality of locations couplable with the selection component, the first component operable to store a pattern of signal states associated with the Page 4 of 9Appl. No. 17/414,297Response dated November 29, 2021 pattern of logic states based at least in part on coupling the selection component with the plurality of locations. Claims 15-21 are allowed because of their dependency to the allowed base claim 14.
However, with respect to claim 22, none of the prior art teaches, suggests or renders obvious, either alone in combination capture the pattern of logic states at the selection component based at least in part on coupling the plurality of access lines with the selection component; couple the selection component with a plurality of locations of the first component of the apparatus based at least in part on capturing the pattern of logic states; and store, at the plurality of locations of the first component and based at least in part on coupling the selection component with the plurality of locations of the first component, a pattern of signal states associated with the pattern of logic states. Claims 23-24 & 26-28 are allowed because of their dependency to the allowed base claim 22.
Conclusion



 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827